Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of Home Properties, Inc.of our report dated June 27, 2007, relating to our audit of the financial statements and schedule, which appear in the Annual Report on Form 11-K of the Home Properties Retirement Savings Plan for the year ended December 31, 2006. Respectfully Submitted, /s/ Insero & Company CPAs, P.C. Insero & Company CPAs, P.C. Certified Public Accountants Rochester, New York December 7, 2007
